Final order in so far as appealed from concerning awards to the tenant affecting parcels 2 and 3 on the damage map, reversed upon the law, and new trial granted, without costs. As between landlord and tenant the improvements were personalty; as between the tenant and the city they were realty. (Jackson v. State of New York, 213 N. Y. 34; Matter of Post Office Site in Borough of The Bronx, 210 Fed. Rep. 832; Matter of City of New York [Avenue A], 66 Misc. Rep. 488, 511, 515.) We see no reason to disturb the findings of the learned trial judge as to the value of the property taken -without the improvements. On a new trial additional damages *863should be allowed for the improvements made by the tenant. Blaekmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ., concur.